DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John Colligan on 28 September 2021.

The application has been amended as follows: 
Please amend claims 24 and 25.

	In claim 24, lines 18-19, should be amended to state “….spray toward a bellows; and…”

	In claim 25, lines 3-4, should be amended to state “….a spray toward the bellows…”

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1, 21, and 23, claiming a laundry treating appliance comprising: a cabinet; a treating chamber; a bellows; a closure movably mounted to the cabinet; a bulk treating chemistry dispenser comprising a dispenser outlet with at least one spray nozzle configured to provide a spray toward the bellows.
The closest prior art of record is that of U.S. Patent No. 9,663,893 to Malheiros.  Malheiros teaches a laundry treating appliance comprising: a cabinet; a bulk treating chemistry dispenser comprising a dispenser outlet with at least one spray nozzle.  Malheiros does not teach that the at least one spray nozzle is configured to provide a spray toward the bellows.
The advantage of the current invention over that of Malheiros is that of the at least one spray nozzle configured to provide a spray toward the bellows allows for the cleaning of built up treating chemistries, bacteria, debris, and water, thereby preventing unpleasant odors that may otherwise occur.
Since claims 1, 21, and 23 are allowed, claims 2-14, 17, 20, 22, and 24 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711